     Case 2:20-cv-03540-PA-PD Document 10 Filed 05/18/20 Page 1 of 1 Page ID #:71




 1                                                                        JS-6

 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9                              WESTERN DIVISION
10
     MANUEL ANTONIO GONZALEZ, III,)          Case No. CV 20-03540-PA (PD)
11                                )
                   Petitioner,    )          JUDGMENT
12                                )
13                 v.             )
                                  )
14   PATRICK COVELLO, Acting      )
15   Warden,1                     )
                                  )
16                 Respondent.    )
17
           Pursuant to the Order Dismissing Second or Successive Habeas Corpus
18
     Petition,
19
           IT IS ADJUGED that the Petition is denied and this action is dismissed
20
     without prejudice.
21         Dated: May 18, 2020
22
                                                ______________________________
23                                              PERCY ANDERSON
24                                              UNITED STATES DISTRICT JUDGE

25
           1
26            Patrick Covello, Acting Warden of the Richard J. Donovan Correctional
     Facility, where Petitioner is currently incarcerated, is substituted for the
27   Respondent identified by title only in the Petition. See Fed. R. Civ. P. 25(d).
28
